Citation Nr: 1048137	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-36 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent 
disabling for a back disability.

2.  Entitlement to total disability based upon individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In October 2010, the Veteran testified in a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the delay, a remand is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

In October 2009, the Veteran was afforded a VA examination of his 
spine.  The Board finds this examination inadequate for rating 
purposes.  Upon first inspection, it appears as though the 
examiner addressed the factors as required in DeLuca v. Brown, 8 
Vet. App. 202 (1995), however, the examiner failed to indicate 
whether the Veteran's pain resulted in additional functional 
loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45).

In the examination report, the October 2009 examiner stated, 
"[a]s far as DeLuca is concerned, DeLuca was pain and not 
fatigue.  Fatigue did not show up at this examination, nor was it 
important in the subjective assessment."  

While the examiner indicated that the Veteran's range of motion 
was limited by pain, he failed to indicate whether there was 
additional limitation of function due to pain, and if so, he did 
not indicate the limitation of function to due pain in degrees.  
In this regard, the Board notes that once VA undertakes the 
effort to provide an examination in a service connection claim, 
it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).

In addition, whether TIDU is warranted is an issue inextricably 
intertwined with the issue of whether the Veteran is entitled to 
an evaluation in excess of 40 percent disabling for a back 
disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless both are 
adjudicated).  Any Board action on the issue of TDIU, at this 
juncture, would be premature.  Hence, a remand of this matter for 
this reason is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for another VA 
examination to ascertain the current 
severity and manifestations of his back 
disability under the applicable rating 
criteria.  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for a 
review of the Veteran's pertinent medical 
history.

The examiner should be provided a full 
copy of this remand, and he or she must 
indicate that he or she has reviewed the 
claims file.

The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his back 
disability, including the impact it has on 
his ability to work.  Any indications that 
the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in the 
examination report.  

In addition, the examination report 
should include the factors addressed 
in DeLuca v. Brown, 8 Vet. App. 202 
(1995) and adequately address whether 
the Veteran's pain, if any, results in 
additional functional impairment.  A 
rationale of all opinions provided should 
be discussed.

2.	Then, readjudicate the Veteran's claims, 
including the claim for entitlement to 
TDIU, with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  A review of all relevant 
information submitted to the RO, 
including the treatment records added 
to the record in November 2010, should 
also be completed.  If the decision, with 
respect to the claims, remains adverse to 
the Veteran, he and his representative, if 
any, should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


